UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-51889 COMMUNITY PARTNERS BANCORP (Exact Name of Registrant as Specified in Its Charter) New Jersey 20-3700861 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1250 Highway 35 South, Middletown, New Jersey (Address of Principal Executive Offices) (Zip Code) (732) 706-9009 (Registrant’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of August 5, 2010, there were 7,194,289 shares of the registrant’s common stock, no par value, outstanding. COMMUNITY PARTNERS BANCORP FORM 10-Q INDEX PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Consolidated Balance Sheets (unaudited) at June 30, 2010 and December 31, 2009 3 Consolidated Statements of Operations (unaudited) for the three months and six months ended June 30, 2010 and 2009 4 Consolidated Statements of Shareholders’ Equity (unaudited) for the six months ended June 30, 2010 and 2009 5 Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2010 and 2009 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 42 PART II. OTHER INFORMATION Item 6. Exhibits 43 SIGNATURES 44 PART I.FINANCIAL INFORMATION Item 1. Financial Statements COMMUNITY PARTNERS BANCORP CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share data) June 30, December 31, ASSETS Cash and due from banks $ $ Federal funds sold Cash and cash equivalents Securities available-for-sale Securities held-to-maturity (fair value of $10,787 and $10,266 at June 30, 2010 and December 31, 2009, respectively) Restricted stock. at cost Loans Allowance for loan losses ) ) Net loans Bank-owned life insurance Premises and equipment, net Accrued interest receivable Goodwill Other intangible assets, net of accumulated amortization of $1,359 and $1,235 at June 30, 2010 and December 31, 2009, respectively Other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Securities sold under agreements to repurchase Accrued interest payable Long-term debt Other liabilities Total Liabilities SHAREHOLDERS' EQUITY Preferred stock, no par value; 6,500,000 shares authorized; $1,000 liquidation preference per share, 9,000 shares issued and outstanding at June 30, 2010 and at December 31, 2009 Common stock, no par value; 25,000,000 shares authorized; 7,194,139 and 7,182,397 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively Accumulated deficit ) ) Accumulated other comprehensive income Total Shareholders' Equity TOTAL LIABILITIES and SHAREHOLDERS’ EQUITY $ $ See notes to the unaudited consolidated financial statements. 3 COMMUNITY PARTNERS BANCORP CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three and Six Months Ended June 30, 2010 and 2009 (in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, INTEREST INCOME: Loans, including fees $ Investment securities Federal funds sold and interest bearing deposits 37 18 54 36 Total Interest Income INTEREST EXPENSE: Deposits Securities sold under agreements to repurchase 42 71 95 Borrowings 76 76 Total Interest Expense Net Interest Income PROVISION FOR LOAN LOSSES Net Interest Income after Provision for Loan Losses NON-INTEREST INCOME: Total other-than-temporary impairment charges - ) - ) Less:Portion included in other comprehensive income (pre tax) - - Net other-than-temporary impairment charges to earnings - ) - ) Service fees on deposit accounts Other loan fees Earnings from investment in life insurance 87 36 71 Net realized gain on sale of securities - - - Other income Total Non-Interest Income NON-INTEREST EXPENSES: Salaries and employee benefits Occupancy and equipment Professional Insurance 66 FDIC insurance and assessments Advertising 75 75 Data processing Outside services fees Amortization of identifiable intangibles 57 67 Loan workout and OREO expenses 71 23 50 Other operating Total Non-Interest Expenses Income before Income Taxes INCOME TAX EXPENSE 80 Net Income Preferred stock dividend and discount accretion ) Net income available to common shareholders $ $
